DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on October 1, 2020.  Claims 1 – 20 are pending and examined below.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because Figure 5A fails to clearly show the explanatory caption in each of the boxes as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over UK Patent No. GB 2466086 A to Broughtwood (herein after “Broughtwood” or “Broughtwood patent”) in view of JP 2012236557 A to Numata et al. (herein after “Numata” or “Numata et al. publication”)
As to claim 1,
a vehicle energy management method, comprising: 
receiving, from one or more on-board sensors, trailer data including at least one of trailer position data, trailer weight data, trailer speed data, and trailer acceleration data for the trailer traveling along a given trajectory (see Abstract, where “. . . the amount of torque to be applied by the drive unit to the wheels (106) [is] based on a measured characteristic from each of the sensors or a sensor arrangement (108).”  The claimed limitation one or more on-board sensors configured to detect trailer data reads on the measured characteristic sensed by each of the sensors or sensor arrangement). 
The Broughtwood patent, however, fails to disclose
based at least in part on the received trailer data, computing a total estimated torque to maintain movement of the trailer along the given trajectory; and 
based on a computationally estimated torque applied by a powered vehicle towing the trailer and on the computed total estimated torque, applying a trailer torque to one or more trailer axles, wherein the trailer torque is provided by an electric motorgenerator coupled to the one or more trailer axles.
The Numata et al. publication discloses  “[estimating] the output torque from the engine 201 of the tractor 2 [see Fig. 1], when the vehicle is in an auto-cruise traveling state and the engine torque command is considered to be substantially constant, the motor generator 301 is used . . . “  Such disclosure suggests, based at least in part on the received trailer data, computing a total estimated torque to maintain movement of 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Broughtwood patent to perform the step of, based at least in part on the received trailer data, computing a total estimated torque to maintain movement of the trailer along the given trajectory, and based on a computationally estimated torque applied by a powered vehicle towing the trailer and on the computed total estimated torque, applying a trailer torque to one or more trailer axles, wherein the trailer torque is provided by an electric motorgenerator coupled to the one or more trailer axles, as suggested/taught by the Numata et al. publication, in order to rotationally drive a motor drive shaft to provide torque to the one or more trailer axles.

As to claim 2,
the Broughtwood patent discloses “a controller to determine the amount of torque to be applied by the drive unit to the wheels (106) based on a measured characteristic from each of the sensors or a sensor arrangement (108).”  (See Abstract of the Broughtwood patent.)(Emphasis added.)   As such, the Broughtwood patent is considered to disclose computing the total estimated torque including one or more of a driver input torque, an air drag torque, a road drag torque, a road grade torque, an acceleration torque, and a braking torque.  (See Abstract of the Broughtwood patent.)
claim 3,
the Broughtwood patent is considered to implicitly disclose computationally estimating the torque based on one or more of driver behavior, road conditions, traffic conditions, weather conditions, and roadway grade.  (See Abstract of the Broughtwood patent.)

As to claims 16 and 20,
the Broughtwood patent discloses a trailer (3) for use in combination with a powered vehicle (2), the trailer comprising: 
one or more on-board sensors configured to detect trailer data including at least one of trailer position data, trailer weight data, trailer speed data, and trailer acceleration data for the trailer traveling along a given trajectory (see Abstract, where “. . . the amount of torque to be applied by the drive unit to the wheels (106) [is] based on a measured characteristic from each of the sensors or a sensor arrangement (108).”  The claimed limitation one or more on-board sensors configured to detect trailer data reads on the measured characteristic sensed by each of the sensors or sensor arrangement).  
The Broughtwood patent, however, fails to disclose a control system operable to compute, based at least in part on the trailer data, a total estimated torque to maintain movement of the trailer along the given trajectory at a substantially constant speed; and 
an electric motor-generator coupled to one or more trailer axles, wherein the electric motor-generator is configured to provide a torque to the one or more trailer axles; 
wherein based on a computationally estimated torque applied by a powered vehicle towing a trailer and on the computed total estimated torque, applying the trailer torque to the one or more trailer axles.
The Numata et al. publication discloses “[estimating] the output torque from the engine 201 of the tractor 2 [see Fig. 1], when the vehicle is in an auto-cruise traveling state and the engine torque command is considered to be substantially constant, the motor generator 301 is used . . . “  Such disclosure suggests a control system operable to compute, based at least in part on the trailer data, a total estimated torque to maintain movement of the trailer along the given trajectory at a substantially constant speed, and an electric motor-generator coupled to one or more trailer axles, wherein the electric motor-generator is configured to provide a torque to the one or more trailer axles, wherein based on a computationally estimated torque applied by a powered vehicle towing a trailer and on the computed total estimated torque, applying the trailer torque to the one or more trailer axles.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify and provide the Broughtwood patent with a control system operable to compute, based at least in part on the trailer data, a total estimated torque to maintain movement of the trailer along the given trajectory at a substantially constant speed, and an electric motor-generator coupled to one or more trailer axles, wherein the electric motor-generator is configured to provide a torque to the one or  torque to the one or more trailer axles.

Claims 4 – 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the Broughtwood patent in view of the Numata et al. publication, and further in view of CN 105626768 A to Yu et al. (herein after “Yu” or “Yu et al. publication”).
As to claims 4 and 17,
the Broughtwood patent discloses the invention substantially as claimed, 
including a hybrid suspension system including the electric motor-generator coupled to the one or more trailer axles, wherein the hybrid suspension system is installed underneath the trailer.  (See Figure 2 of the Broughtwood patent.)
The modified Broughtwood patent, however, fails to specifically disclose the hybrid suspension system being configured to operate in one of a power assist mode, a regeneration mode, and a passive mode of operation to provide the trailer torque. 
The Yu et al. publication, however, discloses a hybrid-mode semi-active suspension configured to control the inertial channels and the stiffness of the decoupling membrane simultaneously, thereby providing four working modes with different dynamic stiffness and damping, and realizing the function of adjusting the working mode of the semi-active suspension according to the overall vehicle working four working modes includes at least a power assist mode and a passive mode of operation to provide specified trailer torque under specific vehicle working conditions.  (See Abstract of the Yu et al. publication.)  Such disclosure by the Yu et al. publication suggests a hybrid suspension system configured to operate in one of a power assist mode, a regeneration mode, and a passive mode of operation to provide the specified trailer torque.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the hybrid suspension system of the Broughtwood patent to operate in one of a power assist mode, a regeneration mode, and a passive mode of operation to provide the specified trailer torque, as suggested by the Yu et al. publication, in order to provide different working modes to accommodate different vehicle working condition.

As to claim 5,
the Broughtwood patent, as modified by the Yu et al. publication, is considered to disclose the electric motor-generator providing, in the power assist mode of operation, an assistive motive force. 

As to claim 6,
the Broughtwood patent, as modified by the Yu et al. publication, is considered to disclose the electric motor-generator providing, in the regeneration mode of operation, a regenerative braking force. 

claim 7,
the Broughtwood patent, as modified by the Yu et al. publication, is considered to disclose the electric motor-generator providing, in the passive mode of operation, neither an assistive motive force nor a regenerative braking force.

Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the Broughtwood patent in view of the Numata et al. publication and the Yu et al. publication, and further in view of U.S. Patent Application Publication No. 2018/0080852 A1 to Hagan (herein after “Hagan” or “Hagan publication”).
As to claims 8 and 18,
the modified Broughtwood patent discloses the invention substantially as claimed, except for 
providing a battery array from which stored energy is supplied to the electric motorgenerator in the power assist mode of operation and to which regenerated braking energy is supplied in the regeneration mode of operation; wherein the trailer torque is selected so as to optimize energy usage of the battery array. 
The Hagan publication, however, discloses a vehicle trailer for attaching to a vehicle.  (See Figure 1 of the Hagan publication.)  According to Hagan, a controller 20 may be programmed to utilize an electric machine 60 to assist in the retarding of trailer 12. The electric machine 60 may provide a regenerative braking process to retard the trailer 12. The energy created through the regenerative braking process may be used to charge either the vehicle or trailer traction batteries 18, 62.  (See ¶32 of the Hagan 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Broughtwood patent to provide a battery array from which stored energy is supplied to the electric motorgenerator in the power assist mode of operation and to which regenerated braking energy is supplied in the regeneration mode of operation, wherein the trailer torque is selected so as to optimize energy usage of the battery array, as suggested by the Hagan publication, in order to facilitate determining the power needed to move the trailer.

As to claims 9 and 19,
the Broughtwood patent is considered to disclose the powered vehicle consuming fuel, and wherein the trailer torque is selected so as to simultaneously optimize fuel consumption of the powered vehicle and the energy usage of the battery array.  (See Abstract of the Broughtwood patent.)

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the Broughtwood patent in view of the Numata et al. publication, and further in view of U.S. Patent Application Publication No. 2014/0358417 A1 to Lavoie et al. (herein after “Lavoie et al. publication").
As to claims 14 and 15,

filtering the trailer data received from the one or more on-board sensors prior to computing the total estimated torque, and  
wherein the filtering is performed using at least one of a moving average and a Kalman filter.
Using a Kalman filter to filter data received from one or more on-board sensors is old and well known, as demonstrated by the Lavoie et al. publication who discloses a controller (82) that includes a hitch angle detection module (106) configured to alternate between receiving vehicle position data outputted from GPS receiver (91) and trailer position data outputted from GPS receiver (102). The hitch angle detection module (106) can include a Kalman filter (108) for smoothing and extrapolating a vehicle position and a trailer position from the vehicle position data and the trailer position data and subsequently computing a hitch angle based on the extrapolated vehicle position and the extrapolated trailer position.  (See ¶37.)
Based on these disclosures, it would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Broughtwood patent by filtering the trailer data received from the one or more on-board sensors prior to computing the total estimated torque, and performing the filtering using at least one of a moving average and a Kalman filter, as suggested by the Lavoie et al. publication, in order to facilitate determining the power needed to move the trailer.


Allowable Subject Matter
Claims 10 – 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 9 and 14 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 – 22, 29, 30 and 32 – 35 of U.S. Patent No. 10,821,852.  Although the claims at issue are not identical, they are not patentably distinct from each other.



Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666